DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 20-33 are pending. 

Response to Arguments

2.	 Regarding claims 20 and 30, on pages 6-8, the applicant argues that Kim does not disclose “selecting one of a plurality of radiation modes as a selected mode for a modal antenna on a client device” since Kim does not discloses a radiation pattern of the antenna 210 when the multimode-multiband terminal is operating in the WCDMA mode is distinct from a radiation pattern of the antenna 210 when the multimode-multiband terminal is operating in the CDMA-  
2000 mode

In response to applicant's argument, the examiner respectfully disagrees with the applicant's response.

Kim explicitly discloses selecting either a WCDMA mode of a CDMA-2000 mode (see Kim, [0008], [0015], [0030]). Claims 20 and 30 are rejected under 35 U.S.C. 103 rejection. The primary reference Jin, figures 6A-6G, [0021], [0027], [0039] teaches radiation modes having different radiation patterns therefore the secondary reference Kim is not required to also teach radiation modes having different radiation patterns. 

For these reasons, the 35 U.S.C. 103 rejection of claims 20-32 are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 lines 4-5 disclose “the radiation pattern” however it is unclear if this refers to “a different radiation pattern” in claim 20, a radiation pattern associated with the selected mode or to another radiation pattern all together. This renders claim 33 indefinite. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 20-22 and 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al, US 2010/0279616 hereafter Jin in view of Kim, US 2009/0034469 hereafter Kim. 

As for claim 20, Jin discloses:
A method of load balancing in a communications network (Jin, [0035], Changing the radiation pattern to provide load balancing in the network) comprising a system controller, a plurality of base terminals, and a plurality of wireless client devices, at least one wireless client device of the plurality of wireless client devices comprising  (Jin, figure 2, 325, 10(2), [0002], [0024], A communications network comprising cells including a base station serving wireless client devices (CDs)) a modal antenna configurable in a plurality of radiation modes (Jin, figures 6A-6G, [0039], The radiation modes having different radiation patterns) the method comprising: 
surveying, by the system controller, communication link performance between the at least one wireless client device and one or more base terminals of the plurality of base terminals (Jin, figure 5, 173, 175, 177, 179, [0012], [0024], [0033], [0034], Receiving/surveying communication link performance between the wireless client devices and the base stations BS1, BS10) 
wherein each of the plurality of radiation modes has a different radiation pattern (Jin, figures 6A-6G, [0039], The radiation modes having different radiation patterns); and 
selecting, by the system controller, one of the plurality of radiation modes as a selected mode (Jin, figure 5, 177, 179, [0012], [0033], [0034], Selecting/retrieving radiation patterns for downlink communication from the base station to the wireless client device (CDs)) to load balance the communications network (Jin, [0035], Changing the radiation pattern to provide load balancing in the network) based, at least in part, on the communication link performance between the at least one wireless client device and the one or more base terminals (Jin, figure 5, 173, 175, 177, 179, [0012], [0024], [0033], [0034], Receiving/surveying communication link performance between the wireless client devices and the base stations BS1, BS10).

Jin does not explicitly disclose selecting for the modal antenna of the at least one wireless client device, selecting when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes.

However, Kim discloses selecting for the modal antenna of the at least one wireless client device (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes including WCDMA and CDMA), selecting when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes including WCDMA and CDMA).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Jin with selecting for the modal antenna of the at least one wireless client device, selecting when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes as taught by Kim to provide improved handover and/or improved voice communication (Kim, [0014]).

As for claim 21, Jin discloses:
Selecting one of the plurality of radiation modes as a selected mode for the modal antenna of the at least one wireless client device comprises selecting, by the system controller, a first mode of the plurality of radiation modes as the selected mode for downlink communications involving one or more of the base terminals (Jin, figure 5, 177, 179, [0012], [0033], [0034], Selecting/retrieving radiation patterns for downlink communication from the base station to the CDs).

As for claim 22, Jin does not explicitly disclose:
Selecting one of the plurality of radiation modes as a selected mode for the modal antenna of the at least one wireless client device comprises selecting, by the system controller, a second mode of the plurality of radiation modes as the selected mode for uplink communications involving one or more of the base terminals, the second mode being different than the first mode.

Kim discloses selecting one of the plurality of radiation modes as a selected mode for the modal antenna of the at least one wireless client device comprises selecting, by the system controller (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes including WCDMA and CDMA), a second mode of the plurality of radiation modes as the selected mode for uplink communications involving one or more of the base terminals, the second mode being different than the first mode (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes (a first mode and a second mode) including WCDMA and CDMA).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Jin with selecting one of the plurality of radiation modes as a selected mode for the modal antenna of the at least one wireless client device comprises selecting, by the system controller, a second mode of the plurality of radiation modes as the selected mode for uplink communications involving one or more of the base terminals, the second mode being different than the first mode as taught by Kim to provide improved handover and/or improved voice communication (Kim, [0014]).

As for claim 26, the combination Jin and Kim discloses:
The modal antenna of the at least one wireless client device is configured in the selected mode to load balance the communications network, both uplink communication performance (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes including WCDMA and CDMA) and downlink communication performance are improved for one or more base terminals of the plurality of base terminals (Jin, [0035], Changing the downlink radiation pattern to provide load balancing in the network). 

As for claim 27, Jin discloses:
Determining, by the system controller, whether communication link performance needs to be equalized across the plurality of wireless client devices (Jin, [0034], [0035], The selection of a better radiation pattern improves performance for the service area/entire population of the plurality of client devices).

As for claim 28, Jin discloses:
When communication link performance needs to be equalized across the plurality of wireless client devices (Jin, [0035], Changing the radiation pattern to provide load balancing in the network across the service area including client devices), selecting one of the plurality of radiation modes as a selected mode for the modal antenna of the at least one wireless client device for at least one of uplink communication and downlink communication (Jin, figure 5, 177, 179, [0012], [0033], [0034], Selecting/retrieving radiation patterns for downlink communication from the base station to the wireless client devices comprises: selecting, by the system controller, one of the plurality of modes as the selected mode for modal antenna of the at least one wireless client device to equalize communication link performance across the plurality of wireless client devices based (Jin, [0034], [0035], The selection of a better radiation pattern improves performance for the service area/entire population of the plurality of client devices), at least in part, on the communication link performance between the at least one wireless client device and the one or more base terminals when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes (Jin, figures 6A-6G, [0039], The radiation modes having different radiation patterns).

As for claim 29, Jin discloses:
The SINR (Signal to Interference and Noise Ratio) is used to further assign communication link performance (Jin, [0036], Using the carrier-to-interference-plus-noise (CINR) report to adjust the coverage area performance).

As for claim 30, Jin discloses:
A system controller for a communications network comprising a plurality of base terminals and a plurality of wireless client devices (Jin, figure 2, 325, 10(2), [0002], [0024], A communications network comprising cells including a base station serving wireless client devices (CDs)), at least one of the plurality of wireless client devices comprising a modal antenna configurable in a plurality of radiation modes, the system controller comprising: 
one or more processors configured to: 
surveying, by the system controller, communication link performance between the at least one wireless client device and one or more base terminals of the plurality of base terminals (Jin, figure 5, 173, 175, 177, 179, [0012], [0024], [0033], [0034], Receiving/surveying communication link performance between the wireless client devices and the base stations BS1, BS10) 
wherein each of the plurality of radiation modes has a different radiation pattern (Jin, figures 6A-6G, [0039], The radiation modes having different radiation patterns); and 
selecting, by the system controller, one of the plurality of radiation modes as a selected mode (Jin, figure 5, 177, 179, [0012], [0033], [0034], Selecting/retrieving radiation patterns for downlink communication from the base station to the wireless client device (CDs)) to load balance the communications network (Jin, [0035], Changing the radiation pattern to provide load balancing in the network) based, at least in part, on the communication link performance between the at least one wireless client device and the one or more base terminals (Jin, figure 5, 173, 175, 177, 179, [0012], [0024], [0033], [0034], Receiving/surveying communication link performance between the wireless client devices and the base stations BS1, BS10).

Jin does not explicitly disclose selecting for the modal antenna of the at least one wireless client device, selecting when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes.

However, Kim discloses selecting for the modal antenna of the at least one wireless client device (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes including WCDMA and CDMA), selecting when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes including WCDMA and CDMA).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Jin with selecting for the modal antenna of the at least one wireless client device, selecting when the modal antenna of the at least one wireless client device is configured in each of the plurality of radiation modes as taught by Kim to provide improved handover and/or improved voice communication (Kim, [0014]). 

As for claim 31, Jin discloses:
The system controller is configured to: select a first mode of the plurality of radiation modes as the selected mode for downlink communications involving one or more of the base terminals (Jin, figure 5, 177, 179, [0012], [0033], [0034], Selecting/retrieving radiation patterns for downlink communication from the base station to the CDs); and select a second mode of the plurality of radiation modes as the selected mode for uplink communications involving the one or more base terminals (Kim, FIG. 2, 220, 230, 240, [0025]-[0027], The multimode-multiband terminal includes an antenna configured for selecting from a plurality of modes (a first mode and a second mode) including WCDMA and CDMA).

As for claim 32, Jin discloses:
The second mode is different than the first mode (Jin, figures 6A-6G, [0039], The radiation modes having different radiation patterns).

5.	Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al, US 2010/0279616 in view of Kim, US 2009/0034469 as applied to claim 20 above, and further in view of Strickland, US 2006/0033659 hereafter Strickland. 

As for claim 33, the combination of Jin and Kim discloses:
The one or more base terminals include a first base terminal and a second base terminal (Jin, ).
The combination of Jin and Kim does not explicitly disclose in the selected mode, a gain of the radiation pattern of the modal antenna is pointed towards the first base terminal and a null of the radiation pattern is pointed towards the second base terminal.

However, Strickland discloses in the selected mode, a gain of the radiation pattern of the modal antenna is pointed towards the first base terminal and a null of the radiation pattern is pointed towards the second base terminal (Strickland, [0010], Determining a desired radiation pattern including high-gain beams in the desired beam directions and low-gain nulls in the desired null directions).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of the teachings of Jin and Kim with in the selected mode, a gain of the radiation pattern of the modal antenna is pointed towards the first base terminal and a null of the radiation pattern is pointed towards the second base terminal as taught by Strickland to provide improved spatial discrimination with other mobile platform antenna systems (Strickland, [0004]).

Allowable Subject Matter

6.	Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kanamaluru et al, US 2003/0017853 paragraph [0044] discloses when the phased array forms an attenuation in the radiation pattern to reduce noise from interferers, the signal strength of mobile devices communicating with the base station that happen to be in the same direction of the null will also be affected. 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469